NOT FOR PUBLICATION WITHOUT THE
                                 APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the internet, this
               opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                          SUPERIOR COURT OF NEW JERSEY
                                                          APPELLATE DIVISION
                                                          DOCKET NO. A-3676-17

STATE OF NEW JERSEY,

         Plaintiff-Respondent,

v.

LOUIS V. GREEN, a/k/a LOU,
ROBERT HAWKINS, and
SAMUEL L. JAMISON,

     Defendant-Appellant.
___________________________

                   Argued October 15, 2020 – Decided October 8, 2021

                   Before Judges Ostrer, Accurso, and Vernoia.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Burlington County, Indictment No. 15-06-
                   0637.

                   Emma R. Moore, Assistant Deputy Public Defender,
                   argued the cause for appellant (Joseph E. Krakora,
                   Public Defender, attorney; Emma R. Moore, of counsel
                   and on the briefs).

                   Amanda G. Schwartz, Deputy Attorney General,
                   argued the cause for respondent (Gurbir S. Grewal,
             Attorney General, attorney; Amanda G. Schwartz, of
             counsel and on the brief).

      The opinion of the court was delivered by

OSTRER, P.J.A.D.

      After bifurcated trials, a jury found Louis V. Green guilty of two counts

of possession of a controlled dangerous substance (CDS), N.J.S.A. 2C:35-

10(a)(1), and two counts of certain persons not to possess a weapon, N.J.S.A.

2C:39-7(b)(1). One drug-related count involved ethylone; the other alprazolam.

The jury could not reach a verdict on a count charging possession of ethylone

with intent to distribute. N.J.S.A. 2C:35-5(b)(4). But Green later pleaded guilty

to that count to resolve other pending charges. On appeal, Green principally

contends his ethylone-related convictions should be reversed because the law

that allegedly outlaws ethylone possession is void for vagueness and

unconstitutionally delegates legislative power. He also challenges his certain

persons convictions on the grounds the court did not confirm that his stipulation

to a key element of the offense was voluntary and knowing, and the court failed

to orally deliver substantial sections of the final jury instructions.

      We conclude the law as it existed when Green was charged was

unconstitutionally vague, requiring reversal of his ethylone-related convictions.

And we agree that the failure to determine that Green's stipulation was knowing

                                                                           A-3676-17
                                         2
and voluntary requires reversal of his certain persons convictions. We affirm

his conviction of possession of alprazolam.

                                        I.

      In the trial of the drug-related charges, Police Officer Michael Bennett

testified that he arrested Green after responding to a dispatch report of a

domestic dispute. Through an open front door, Bennett saw Green — whom he

recognized from other interactions — run up the stairs, ignoring his calls to

return. Bennett spotted drug paraphernalia in plain view on a table and a man

seated nearby. Bennett ordered the man to leave the house, and Bennett then

entered to pursue Green. Bennett found him and his wife hiding in a closet.

After they left the closet, Bennett observed and seized a rifle case that contained

a pump action shotgun with seven shells. In defendant's bedroom, other officers

found a bag of marijuana and a bag that contained "several large chunks of . . . a

tan brownish crystalized substance" suspected to be MDMA. 1 Pursuant to a

later-obtained warrant, officers ultimately seized those items, along with another

bag of suspected MDMA, a packet of several pills, digital scales, and a second




1
  MDMA or methylenedioxymethamphetamine, is a CDS commonly known by
the street names ecstasy or molly. See In re Kollman, 210 N.J. 557, 563 (2012).
                                                                             A-3676-17
                                        3
shotgun. They also seized a small baggie of suspected MDMA from the man

who sat by the door.

      A forensic scientist from the Burlington County Forensic Laboratory ,

Kathleen Beyer, testified that her analysis — using a gas chromatograph mass

spectrometer — confirmed that the pills were alprazolam, also known as Xanax,

and the three bags of suspected MDMA, the "light brown, tannish substance,"

actually was ethylone. She said ethylone was a "positional isomer of butylone,"

without defining the term "positional isomer" (an issue we address below). The

ethylone in the three bags weighed 40.76 grams, 62.7 grams, and .54 grams.

      Burlington County Prosecutor's Office Lieutenant Daniel Leon, testifying

as "an expert in the field of narcotics, specifically the manufacture and

distribution" of CDS, opined without objection that ethylone was a CDS and a

"party drug." He described its typical dosage, retail price, modes of use, and its

effects. He concluded that the 104 ounces of ethylone contained between 520

to 1,040 individual doses with a retail value of $20 to $25 per dose. Asked to

elaborate on the other items found in the residence, Leon testified that police

seized the scales, other narcotics, two rifles, and $140. Then, evidently referring

to the simple possession charges, he added, "based on the weights and other

factors I determined that they were correctly charged, and didn't become a factor


                                                                             A-3676-17
                                        4
in my determination today, the reason why I'm here today," which was to opine

about the possession-with-intent-to-distribute count.    On cross-examination,

defense counsel tried to challenge Leon's opinion that casual users possess only

a few packets at a time by suggesting that a casual user may wish to stock up on

a drug to avoid the risk of repeatedly purchasing drugs.        On redirect, the

prosecutor asked Leon if he ever "reviewed a case and found there was not

evidence to support a charge of possession with intent to distribute." Over the

defense's objection, the court allowed the witness to answer that he had. Leon

also testified that he was familiar with cases in which police seized a large

amount of drugs without a large amount of money.

      Regarding    the   possession-with-intent-to-distribute   charge,   Officer

Bennett (who was not qualified as an expert witness) testified that the small bag

of drugs seized from the man by the door was "the amount that normally [one]

would find on a person who uses the substance themselves, not a larger quantity

like someone who may be distributing it."

      Green called one witness, his grandmother. She and her now-deceased

husband owned the home where defendant had been living.            She initially

testified that her husband owned one of the two shotguns recovered from the

home. But she later agreed that her husband left both guns at the home. She


                                                                           A-3676-17
                                       5
said she and her husband left them there, along with other personal property,

when they vacated the house a couple of years earlier.

      In his final charge to the jury, the judge instructed that "[e]thylone is a

dangerous substance prohibited by statute." The jury's task was to determine if

the material seized and in evidence was ethylone; whether defendant possessed

it; and, regarding the possession-with-intent-to-distribute count, whether he

possessed it with the intent to distribute it and acted knowingly or purposely in

doing so.

      As noted, the jury found defendant guilty of possessing ethylone and

alprazolam but did not reach a verdict on the possession-of-ethylone-with-

intent-to-distribute charge.

      Immediately following the drug trial, the court conducted the trial of the

two certain persons counts. The parties stipulated defendant had committed a

predicate offense as required by the statute (which we discuss in greater detail

below). The only witness was a law enforcement officer who discussed one

shotgun's operability. The jury found defendant guilty of both counts.

      Thereafter, Green pleaded guilty to the possession-with-intent-to-

distribute count; in return, the State agreed to dismiss a separate indictment and

another unindicted matter, and to recommend a sentence of ten years with a five-


                                                                            A-3676-17
                                        6
year period of parole ineligibility, to run concurrent to the remaining counts on

the indictment.

      In accord with the agreement, the court sentenced defendant to ten years

with five years of parole ineligibility on the possession-with-intent-to-distribute

count, seven years with five years of parole ineligibility on each certain persons

count, and four years flat on each simple possession count, with all the sentences

running concurrently.

                                        II.

      Defendant raises the following points on appeal:

            POINT I

            ETHYLONE IS CRIMINALIZED BASED ON A
            COMPLEX SCHEME WHICH AUTOMATICALLY
            INCORPORATES FEDERAL ADMINISTRATIVE
            RULES INTO NEW JERSEY CRIMINAL LAW.
            BECAUSE    THIS    SCHEME          UNCONSTI-
            TUTIONALLY    DELEGATES        LEGISLATIVE
            AUTHORITY    AND      FAILS      TO    GIVE
            CONSTITUTIONALLY REQUIRED NOTICE, MR.
            GREEN'S ETHYLONE-RELATED CHARGES MUST
            BE OVERTURNED. (Not raised below).

            A.    New     Jersey's   Drug    Scheduling     Laws
            Unconstitutionally Surrender State Legislative Power
            to Federal Agencies.

            i. The State's Responsibility to Make Law is Non-
            Delegable.


                                                                             A-3676-17
                                        7
ii. [N.J.S.A.] 24:21-3 and the Corresponding
Administrative Code Unconstitutionally Grant Federal
Agencies the Power to Make State Law.

B. The Legal Web Which Purports to Criminalize
Ethylone is Unconstitutionally Vague as Applied in
This Case and Fails to Give Public Notice of Its
Requirements. Because Ethylone Is Incorporated Into
New Jersey Law By Oblique Reference, Prosecution for
Its Possession Violates N.J. Const. Art. I., Par. 1, and
U.S. Const. Amend. XIV.

i. New Jersey's Statutory and Regulatory Scheme Does
Not Put Citizens on Notice that Ethylone is a Controlled
Substance.

ii. Federal Law On Its Own Does Not Give Citizens
Sufficient Notice. The Multi-Layered State-Federal
Scheme Therefore Fails Even More Decisively to Pass
Constitutional Muster.

POINT II

THE STATE'S WITNESSES OPINED ON MR.
GREEN'S       INTENT AND     THE   LEGAL
SUFFICIENCY OF THE STATE'S EVIDENCE,
QUESTIONS RESERVED STRICTLY FOR THE
JURY, IN VIOLATION OF THE HOLDINGS IN
STATE V. CAIN AND STATE V. SIMMS. (Partially
raised below[)].

POINT III

A DEFENDANT WHO STIPULATES THAT HE HAS
BEEN      PREVIOUSLY      CONVICTED  OF   A
"PREDICATE OFFENSE" AS DEFINED BY
[N.J.S.A.]    2C:39-7(b)(1)   WAIVES    THE
CONSTITUTIONAL RIGHT TO HAVE EVERY

                                                           A-3676-17
                           8
            ELEMENT OF EVERY CHARGE AGAINST HIM
            PROVEN BEYOND A REASONABLE DOUBT AND
            THE RIGHT NOT TO INCRIMINATE HIMSELF.
            BECAUSE SUCH A WAIVER MUST BE KNOWING
            AND VOLUNTARY AND THERE IS NO
            INDICATION THAT IT WAS, MR. GREEN WAS
            DEPRIVED OF DUE PROCESS, NECESSITATING
            REVERSAL    OF      THE     CERTAIN-PERSONS
            CHARGE. (Not raised below).

            POINT IV

            THE INSTRUCTION GIVEN PRIOR TO THE
            JURY'S DELIBERATION ON THE CERTAIN-
            PERSONS    CHARGES       OMITTED       KEY
            INSTRUCTIONS INCLUDING THE CONCEPTS OF
            REASONABLE DOUBT, BURDENS OF PROOF,
            PRESUMPTIONS OF INNOCENCE, AND MERE
            PRESENCE. THE JUDGE'S FAILURE TO GIVE A
            COMPLETE INSTRUCTION VIOLATED MR.
            GREEN'S RIGHT TO A FAIR TRIAL AND
            REQUIRES REVERSAL. (Not raised below).

                                       III.

      Defendant     contends     New     Jersey's   drug      scheduling   regime

unconstitutionally delegates legislative power, and the law outlawing ethylone

was unconstitutionally vague.

                                       A.

      As a threshold matter, we reject the State's contention that Green waived

his constitutional arguments by failing to raise them before the trial court and

by pleading guilty to possession with intent to distribute.

                                                                            A-3676-17
                                        9
       Defendant's guilty plea does not prevent him from contesting the statute's

constitutionality on direct appeal. As the United States Supreme Court recently

explained, "a guilty plea by itself" does not "bar[] a federal criminal defendant

from challenging the constitutionality of the statute of conviction on direct

appeal," at least where the constitutional claims "do not contradict the terms of

the indictment or the written plea agreement" and do not "focus upon case-

related constitutional defects" that could have been cured if the claims were

raised earlier. Class v. United States, 138 S. Ct. 798, 803-05 (2018). Thus, in

Class, the defendant, who pleaded guilty to possessing a firearm on U.S. Capitol

Grounds, was permitted to argue on appeal "that the statute violate[d] the Second

Amendment and the Due Process Clause because it fails to give fair notice of

which areas fall within the Capitol Grounds where firearms are banned." Id. at

802.

       Here, Green similarly raises a fair notice argument that does not contradict

the facts alleged in the indictment. He admitted in his plea colloquy that he

possessed over an ounce of ethylone and he intended to share with it others. In

doing so, he did not waive or forfeit the legal argument that those facts do not

constitute a crime because of the law's lack of notice and the unlawful delegation

of legislative power. "[I]f the facts alleged and admitted do not constitute a


                                                                             A-3676-17
                                       10
crime . . . the defendant is entitled to be discharged."       Id. at 804 (quoting

Commonwealth v. Hinds, 101 Mass. 209, 210 (1869)).

      Nor shall we decline to reach Green's constitutional arguments because he

did not raise them to the trial court. Although we typically do not address claims

raised for the first time on appeal, we will do so when "the questions so raised

on appeal go to the jurisdiction of the trial court or concern matters of great

public interest." State v. Robinson, 200 N.J. 1, 20 (2009) (quoting Nieder v.

Royal Indem. Ins. Co., 62 N.J. 229, 234 (1973)). We also "retain the inherent

authority to 'notice plain error not brought to the attention of the trial court[,]'

provided it is 'in the interests of justice' to do so." Ibid. (alteration in original)

(quoting R. 2:10-2). Here, we are not impeded by the failure "to create a

complete record," because no factual record is needed to address Green's legal

arguments. See id. at 20-21 (stating that the "appellate court should stay its

hands and forego grappling with an untimely raised issue" where the factual

record was undeveloped). Rather we are confronted with an issue of great public

interest — the constitutionality of a criminal law. 2 We shall consider it.


2
  Green also argues that we must reach his constitutional arguments because he
challenges the court's subject matter jurisdiction, and such challenges are
unwaivable. Although we agree that "subject matter jurisdiction cannot be
conferred by waiver," Peper v. Princeton Univ. Bd. of Trs., 77 N.J. 55, 66

                                                                               A-3676-17
                                         11
                                       B.

      We begin with Green's claim of unlawful delegation.

      To analyze Green's argument, we must first describe the State's system of

designating a CDS. New Jersey's criminal drug law delegates authority to the

Director of the Division of Consumer Affairs (the Director) to determine what

substances it shall be unlawful to possess, in addition to those expressly

identified in the Criminal Code (like heroin, N.J.S.A. 2C:35-5(b)(1)) and in the

New Jersey Controlled Dangerous Substances Act (CDSA), N.J.S.A. 24:21-1 to

-56. The criminal law does so by prohibiting possession of a CDS classified in

one of five schedules, see N.J.S.A. 2C:35-5(b)(13), (14), and by defining




(1978), we need not reach Green's more debatable proposition that "the
constitutionality of the statute of conviction is a question of subject-matter
jurisdiction." Compare Ex parte Yarbrough, 110 U.S. 651, 654 (1884) ("If the
law which defines the offense and prescribes its punishment is void, the court
was without jurisdiction . . . .") and Ex parte Siebold, 100 U.S. 371, 377 (1879)
(considering writ of habeas corpus, stating, "if the laws are unconstitutional and
void, the Circuit Court acquired no jurisdiction of the causes"), with United
States v. Cotton, 535 U.S. 625, 630 (2002) (stating that "defects in an indictment
do not deprive a court of its power to adjudicate a case," and noting that the
Court in Lamar v. United States, 240 U.S. 60, 64 (1916), "rejected the claim that
'the court had no jurisdiction because the indictment does not charge a crime
against the United States'") and United States v. Williams, 341 U.S. 58, 68-69
(1951) ("Though the trial court or an appellate court may conclude that the
statute is wholly unconstitutional, or that the facts stated in the indictment do
not constitute a crime or are not proven, it has proceeded with
jurisdiction . . . .").
                                                                            A-3676-17
                                       12
"Schedules I, II, III, IV, and V" to mean the "schedules set forth in [N.J.S.A.

24:21-5 to -8.1] and as modified by any regulations issued by the Director of the

Division of Consumer Affairs . . . pursuant to the [D]irector's authority as

provided in [N.J.S.A. 24:21-3]," N.J.S.A. 2C:35-2.

      Under N.J.S.A. 24:21-3, the Director may affirmatively add a substance

to a schedule, or the Director may allow substances to be added by withholding

objection to, and thereby adopting, federal classification of a substance. As we

explained in State v. Nicolas, 461 N.J. Super. 207, 211 (App. Div. 2019),

"N.J.S.A. 24:21-3(a) permits the Director to control a substance after

considering eight factors concerning the substance's potential for abuse, the

scientific evidence and knowledge of the substance's effects, and the risk to

public health." The eight factors are:

            (1) [The substance's] actual or relative potential for
            abuse;

            (2) Scientific evidence of its pharmacological effect, if
            known;

            (3) State of current scientific knowledge regarding the
            substance;

            (4) Its history and current pattern of abuse;

            (5) The scope, duration, and significance of abuse;

            (6) What, if any, risk there is to the public health;

                                                                           A-3676-17
                                         13
             (7) Its psychic or physiological dependence liability;
             and

             (8) Whether the substance is an immediate precursor of
             a substance already controlled under this article.

             [N.J.S.A. 24:21-3(a).]

      But substances may also be added as a result of federal action. "If any

substance is designated, rescheduled or deleted as a controlled dangerous

substance under federal law and notice thereof is given to the [D]irector, the

[D]irector shall similarly control the substance . . . after the expiration of [thirty]

days from the publication in the Federal Register . . . ." N.J.S.A. 24:21-3(c);

Nicolas, 461 N.J. Super. at 211-12. "Should the Director 'object' to the federal

government's 'inclusion, rescheduling, or deletion[,] . . . the [D]irector shall

cause to be published in the New Jersey Register and made public the reasons

for his objection and shall afford all interested parties an opportunity to be

heard.'" Nicolas, 461 N.J. Super. at 212 (first alteration in original) (quoting

N.J.S.A. 24:21-3(c)). After completing the hearing, the Director must then

decide whether the substance shall be added. N.J.S.A. 24:21-3(c). The Director

also retains the authority at a later date to remove a substance added by dint of

federal action. Kadonsky v. Lee, 452 N.J. Super. 198, 210-11 (App. Div. 2017).



                                                                                A-3676-17
                                         14
      In this case, ethylone allegedly became a CDS under State law as a result

of federal action without the Director's objection, although the federal

designation did not identify ethylone itself. Rather, in March 2014, the Drug

Enforcement Administration (DEA) temporarily added "butylone" to Schedule

I, along with butylone's "optical, positional, and geometric isomers, salts and

salts of isomers." Schedules of Controlled Substances: Temporary Placement

of 10 Synthetic Cathinones Into Schedule I, 79 Fed. Reg. 12,938, 12,942-43

(Mar. 7, 2014); see United States v. Phifer, 909 F.3d 372, 375-76 (11th Cir.

2018) (describing the process by which butylone was added). The temporary

designation was in place when Green was arrested in January 2015.3 The State

maintains that ethylone is in fact a "positional isomer" of butylone (a contention

we discuss in greater detail below).

      Green's claim of unlawful delegation of legislative power fails because

the State's scheme falls within the Legislature's broad authority to delegate its

power.    "The New Jersey Constitution vests lawmaking power in the


3
  A temporarily scheduled substance remains on the schedule for two years. See
21 U.S.C. § 811(h)(2). Butylone and its identified isomers and salts were added
to the permanent Schedule I list of hallucinogenic substances in 2017. Schedule
of Controlled Substances: Placement of 10 Synthetic Cathinones Into Schedule
I, 82 Fed. Reg. 12,171-77 (Mar. 1, 2017). Ethylone by name was added to the
list in 2020. Listing of Ethylone in Schedule I of Controlled Dangerous
Substances, 85 Fed. Reg. 34,967-69 (June 8, 2020).
                                                                            A-3676-17
                                       15
Legislature." Perth Amboy Bd. of Educ. v. Christie, 413 N.J. Super. 590, 600

(App. Div. 2010) (citing N.J. Const. art. IV, § 1, ¶ 1). But "[t]he Legislature

may delegate its authority as long as it provides standards to guide the

discretionary exercise of the delegated power," and the delegation does not

"impair[] the 'essential integrity' of the Legislature." Worthington v. Fauver, 88

N.J. 183, 207-08 (1982) (quoting In re Investigation Regarding Ringwood Fact

Finding Comm., 65 N.J. 512, 527 (1974) (Pashman, J., concurring and

dissenting in part)).

      Because     those   "standards   may    be   general,"   the   Court      has

"frequently . . . upheld statutes delegating broad powers in furtherance of the

public health, safety and welfare" of the State. Id. at 209 (concluding the

Disaster Control Act, N.J.S.A. App. A:9-30 to -63, did not unlawfully delegate

legislative authority by granting "to the executive branch the authority to issue

emergency orders to protect the public health, safety and welfare").              In

particular, "[w]hen it establishes an administrative agency, the Legislature

'delegate[s] the primary authority of implementing policy in a specialized area

to governmental bodies with the staff, resources, and expertise to understand

and solve those specialized problems.'" Commc'ns Workers of Am., AFL-CIO

v. N.J. Civ. Serv. Comm'n, 234 N.J. 483, 514-15 (2018) (alteration in original)


                                                                             A-3676-17
                                       16
(quoting Bergen Pines Cnty. Hosp. v. N.J. Dep't of Hum. Servs., 96 N.J. 456,

474 (1984)). "The grant of authority to an administrative agency is to be

liberally construed to enable the agency to accomplish the Legislature's goals."

Muise v. GPU, Inc., 332 N.J. Super. 140, 158 (App. Div. 2000) (quoting

Gloucester Cnty. Welfare Bd. v. N.J. Civ. Serv. Comm'n, 93 N.J. 384, 390

(1983)).

      The State's CDS scheduling scheme does not impair the Legislature's

integrity by authorizing the Director, in the first instance, to determine whether

to adopt or not, a federal designation. Nor does the Director's decision lack

standards. We recognize that the CDSA identifies eight factors only in N.J.S.A.

24:21-3(a), pertaining to the Director's decision to add a substance on his or her

own initiative, and not in N.J.S.A. 24:21-3(c), pertaining to the adoption by non-

objection of federally-designated substances. Those same eight factors guide

the federal decision to permanently designate a substance. See 21 U.S.C. §

811(c) (including the eight factors). But to schedule a substance in Schedule I

on a temporary basis, the Attorney General, (who has delegated that authority

to the DEA, see Phifer, 909 F.3d at 375), must find doing so "is necessary to

avoid an imminent hazard to the public safety," 21 U.S.C. § 811(h)(1), after

considering only factors four, five, and six — "history and current pattern of


                                                                            A-3676-17
                                       17
abuse"; "scope, duration, and significance of abuse"; and any "risk . . . to the

public health," 21 U.S.C. § 811(h)(3). Therefore, we conclude that the Director's

decision to object or not to a federal designation depends on whether the

Director agrees or not that an imminent public safety hazard justifies the

designation in light of those three factors. In short, the decision to object is

guided by the same factors that guide the federal designation.

      The Director's power to object to federal action distinguishes this case

from one of wholesale incorporation of federal law, which may constitute an

unlawful delegation of legislative authority. "A statute . . . could be passed to

conform to federal regulations, but the National Code cannot be made law by

reference; in other words, our Legislature could follow the Federal

Government's policy, but it, itself, must enact the law, not adopt it." Wilentz v.

Sears, Roebuck & Co., 12 N.J. Misc. 531, 532 (Ch. 1934). And while the statute

here no doubt makes federal law the default, the Director is free to object and

diverge from the federal schedules. Put another way, nothing in the current

scheme "requires that our Code be consistent with the Federal Code." Ibid.

      And, since the state scheduling system need not follow the federal system,

defendant's assertion that the ultimate decision-makers are beyond the reach of,

and thus not answerable to, New Jersey voters is wide of the mark. If the federal


                                                                            A-3676-17
                                       18
government schedules a substance and the Director fails to object, the substance

becomes illegal to possess at the state level. If New Jersey citizens do not agree

with that decision, they can campaign to vote the Governor out of office,

because the Governor appoints the Attorney General, N.J.S.A. 52:17B-2, and

the Attorney General appoints the Director, N.J.S.A. 52:17B-120.

      In sum, we reject Green's assertion that New Jersey's statutory regime of

scheduling CDS is an unconstitutional delegation of the Legislature's power.

                                        C.

      We next consider Green's void-for-vagueness argument. We conclude

that vagueness of the term "positional isomer" dooms the State's prosecution for

the ethylone-related counts. Even if that were not so, the court improperly

directed a verdict on an element of the possessory offenses by instructing the

jury that ethylone was a CDS, rather than directing the jury to decide if ethylone

is a positional isomer of butylone. Likewise, defendant's plea colloquy fell short

of providing a factual basis for conviction of possession with intent to distribute,

by omitting an admission that ethylone is a positional isomer of butylone.

      "The vagueness doctrine is compelled by notions of due process," as it

"assures not only fair warning or notice, but also guards against arbitrary or

unpredictable law enforcement." State v. Riley, 412 N.J. Super. 162, 184, 186


                                                                              A-3676-17
                                        19
(Law Div. 2009). "Vague criminal statutes violate due process because they fail

to warn and notify the public that certain conduct could carry 'criminal or quasi -

criminal' liability." In re Civ. Commitment of J.M.B., 197 N.J. 563, 599 (2009)

(quoting State v. Hoffman, 149 N.J. 564, 581 (1997)).             "[F]undamental

principles of due process . . . mandate that no individual be forced to speculate,

at peril of indictment, whether his [or her] conduct is prohibited." Dunn v.

United States, 442 U.S. 100, 112 (1979); see also State v. Afanador, 134 N.J.

162, 170 (1993) ("A criminal statute violates due process if persons 'of common

intelligence must necessarily guess at its meaning and differ as to its

application.'" (quoting Connally v. Gen. Constr. Co., 269 U.S. 384, 391

(1926))).

      That is why "to ensure that a legislature speaks with special clarity when

marking the boundaries of criminal conduct, courts must decline to impose

punishment for actions that are not 'plainly and unmistakably' proscribed."

Dunn, 442 U.S. at 112-13 (quoting United States v. Gradwell, 243 U.S. 476, 485

(1917)). "The degree of vagueness that the Constitution tolerates . . . depend[s]

in part on the nature of the enactment." Afanador, 134 N.J. at 170 (quoting Vill.

of Hoffman Ests. v. Flipside, Hoffman Ests., 455 U.S. 489, 498 (1982)). Thus,

"the severe nature of the penalty" must be considered. Ibid. "[A]s a sort of


                                                                             A-3676-17
                                       20
'junior version of the vagueness doctrine,' the canon of strict construction of

criminal statutes, or rule of lenity, ensures fair warning by so resolving

ambiguity in a criminal statute as to apply it only to conduct clearly covered."

United States v. Lanier, 520 U.S. 259, 266 (1997) (quoting H. Packer, The

Limits of the Criminal Sanction 95 (1968)). "[T]he touchstone is whether the

statute, either standing alone or as [judicially] construed, made it reasonably

clear at the relevant time that the defendant's conduct was criminal." Id. at 267.

      Green contends the "legal web that purports to criminalize ethylone" fails

to provide citizens of the State sufficient notice, thus rendering it

unconstitutionally vague. Green focuses on the failure to identify ethylone in

federal or state statute or regulation. As we have noted, the federal DEA

temporarily added butylone and certain isomers and salts of butylone to the

federal Schedule I; because the Director did not object, butylone and certain

isomers and salts of butylone were "similarly control[led]," N.J.S.A. 24:21-3(c),

under New Jersey law; and the State maintains that ethylone is therefore

controlled because it is a positional isomer of butylone.

      In Nicolas, we rejected the argument that a federally-designated substance

was not controlled under New Jersey law until the Director updated the New

Jersey schedule. 461 N.J. Super. at 212-13. Publication in the Federal Register


                                                                            A-3676-17
                                       21
provides sufficient notice that, absent the Director's public objection, a

substance is also controlled in New Jersey. Cf. United States v. Kelly, 874 F.3d

1037, 1049 (9th Cir. 2017) (stating that "[t]hrough the Federal Register," the

defendant "had public notice that distributing . . . ethylone could result in

criminal sanctions"); State v. Metcalf, 168 N.J. Super. 375, 379-80 (App. Div.

1979) (stating the publication in the New Jersey Register, before publication in

the New Jersey Administrative Code, provided sufficient notice). We also do

not agree that omitting ethylone by name in and of itself renders the statute

unconstitutionally vague as it relates to prosecuting Green for possessing it. See

Kelly, 874 F.3d at 1049 (stating that reference to isomers of a scheduled

substance satisfies due process notice).

      The problem is that "positional isomer" — the descriptor that the State

contends sweeps in ethylone — is not clearly defined.4 And, for the relevant

time-period, ethylone is a CDS only if it is deemed a "positional isomer" of

butylone; the DEA temporarily designated only butylone by name, and New

Jersey controlled it similarly.   As one federal court has noted, under one



4
  The defendant in Kelly did not dispute that ethylone was a positional isomer
of butylone. 874 F.3d at 1045. Therefore, the court did not address the adequacy
of the "positional isomer" definition.

                                                                            A-3676-17
                                       22
textbook definition of "positional isomer," ethylone's chemical structure is not

a "positional isomer" of butylone. See Phifer, 909 F.3d at 380-81.5 Under that

definition, "positional isomers have the same carbon skeleton . . . and the same

functional groups . . . , but . . . the functional group is attached to the carbon

skeleton at a different position." Id. at 380. Since butylone and ethylone do not

have the same carbon skeleton under that definition, ethylone would not qualify

as a positional isomer of butylone. Id. at 380-81.

      The DEA has acknowledged that "[t]he term 'positional isomer' . . . is not

universally defined, and, therefore, is subject to scientific interpretation."

Definition of "Positional Isomer" as It Pertains to the Control of Schedule I

Controlled Substances, 72 Fed. Reg. 67,850 (Dec. 3, 2007). To "reduce any

potential confusion or inconsistencies," id. at 67,851, and to "ensure that

consistent criteria are utilized," id. at 67,850, the DEA adopted its own

definition of "positional isomer":

            As used in [21 C.F.R.] § 1308.11(d) of this chapter, the
            term "positional isomer" means any substance
            possessing the same molecular formula and core
            structure and having the same functional group(s)
            and/or substituents(s) as those found in the respective

5
    The court in Phifer included a primer on isomers, including particularly
positional isomers, to demonstrate the similarities and differences between
butylone and ethylone. 909 F.3d at 377-79. We cannot improve upon the court's
illuminating discussion and refer our readers there.
                                                                            A-3676-17
                                       23
            schedule I hallucinogen, attached at any position(s) on
            the core structure, but in such manner that no new
            chemical functionalities are created and no existing
            chemical functionalities are destroyed relative to the
            respective schedule I hallucinogen.

            [Id. at 67,852 (codified at 21 C.F.R. § 1300.01(b)).]

Evidently, according to that definition, ethylone would qualify as a "positional

isomer" of butylone. See Phifer, 909 F.3d at 383.

      But the DEA expressly defined "positional isomer" only "as used" in

section 1308.11(d), which is the subsection of the regulations pertaining to

permanently scheduled hallucinogenic substances; the DEA did not define

"positional isomer" "as used" in section 1308.11(h), the subsection pertaining to

temporarily scheduled substances, and only section 1308.11(h) included

butylone and its positional isomers when Green was arrested. Subsection (d)

lists numerous hallucinogenic substances and any substance "which contains

any" of the hallucinogenic substance's "salts, isomers, and salts of

isomers . . . [and] (for purposes of this paragraph only, the term 'isomer' includes

the optical, position[al] and geometric isomers)." Subsection (h) refers to the

"[t]emporary listing of substances subject to emergency scheduling," and, at the

relevant time, included butylone and its "optical, positional, and geometric

isomers, salts and salts of isomers." Compare 21 C.F.R. § 1308.11(d) with 21


                                                                              A-3676-17
                                        24
C.F.R. § 1308.11(h); see also Schedules of Controlled Substances: Temporary

Placement of 10 Synthetic Cathinones Into Schedule I, 79 Fed. Reg. at 12,942-

43. Notably, subsection (h) is not limited to hallucinogenic substances.

      By its plain meaning, the term "as used in" limits the application of a

statutory definition to the section referenced and excludes applying the

definition to other sections. See People v. Leal, 94 P.3d 1071, 1076 (Cal. 2004)

(noting that defining a term "[a]s used in this section" pertaining to certain rape

offenses "belie[d] any legislative intent to apply the definition . . . to any other

sexual offenses"); Am. Tel. & Tel. Co. v. Mich. Emp. Sec. Comm'n, 136 N.W.2d

889, 891 (Mich. 1965) (stating that by including "the admonition 'as used in this

section,'" the legislature "obligate[d]" the court "to respect the definition

specified in the statute").

      Therefore, we conclude that "positional isomer" as used in the temporary

listing of butylone under subsection (h) is undefined. "Absent any explicit

indications of special meanings, the words used in a statute carry their ordinary

and well-understood meanings." Afanador, 134 N.J. at 171. But, as the DEA

itself acknowledged, the meaning of "positional isomer" is "subject to scientific

interpretation," "not universally defined," and subject to "potential confusion or




                                                                              A-3676-17
                                        25
inconsistencies." 6 Definition of "Positional Isomer" as It Pertains to the Control

of Schedule I Controlled Substances, 72 Fed. Reg. at 67,850-51.             Such a

debatable and unsettled term cannot, consistent with due process, trigger

criminal sanctions, because a person of ordinary intelligence — even one with

chemical training — would have to guess whether the regulation, and, thereby,

the criminal code, encompassed ethylone as a positional isomer of butylone.

      The State's arguments to the contrary are unavailing. The State relies on

the title of the DEA's rulemaking, "Definition of 'Positional Isomer' as It Pertains

to the Control of Schedule I Controlled Substances," 72 Fed. Reg. at 67,850, to

support its view that the definition applies to all substances controlled under

Schedule I, whether permanently or temporarily designated. But the regulation's

plain language reflects a narrower focus; that is, to apply the definition to a

subset of Schedule I substances — those designated as a hallucinogen under

1308.11(d), see Definition of "Positional Isomer" as It Pertains to the Control of

Schedule I Controlled Substances, 71 Fed. Reg. 30,097 (May 25, 2006)



6
  The DEA previously implied that "positional isomer" was ambiguous if not
expressly defined. See also Definition of Positional Isomer as It Pertains to the
Control of Schedule I Controlled Substances, 70 Fed. Reg. 27,139 (May 16,
2005) (stating that the proposed definition was designed to "allow for an
unambiguous determination of which isomers of Schedule I hallucinogenic
substances are considered to be 'positional'").
                                                                              A-3676-17
                                        26
(proposed rulemaking) ("This definition will only pertain to those substances

that are 'positional isomers' of Schedule I controlled substances pursuant to 21

U.S.C. [§] 812(c)(I)(c) and 21 [C.F.R. §] 1308.11(d)."). In any event, "[w]hen

there is a conflict between a general and a specific act on the same subject, the

latter shall prevail." Kingsley v. Wes Outdoor Advert. Co., 55 N.J. 336, 339

(1970). Likewise, the specific limitation on the definition's reach prevails over

the general title of the rulemaking.

      The State also contends that the DEA did not apply its "positional isomer"

definition to temporarily designated substances because, when the DEA adopted

the definition, "the only prohibited positional isomers were those permanently

listed as Schedule I hallucinogens." That may explain the DEA's omission in

2007, when it adopted the definition. But it does not explain its continu ed

omission when, in 2014, it temporarily designated butylone and could have

incorporated the "positional isomer" definition.

      We also are unconvinced that, notwithstanding the explicit limitation in

its regulation, we should defer to the DEA's contrary interpretation that

characterized ethylone as a positional isomer of temporarily scheduled butylone.

The court in Phifer noted that the DEA in 2015 had listed ethylone as a

controlled substance on its website, noting it was a positional isomer of


                                                                           A-3676-17
                                       27
butylone. 909 F.3d at 383. The court held that the usual deference afforded an

agency's interpretation of its own regulation was inappropriate in a criminal

case. Id. at 383-85. Instead, the court "must look solely to the language of the

regulatory provision at issue to determine whether it unambiguously prohibits

the act charged." Id. at 385. We agree.

      But even if "positional isomer" as used in the temporary designation of

butylone, Schedules of Controlled Substances: Temporary Placement of 10

Synthetic Cathinones Into Schedule I, 79 Fed. Reg. at 12,942-43, were

unambiguous and clear so as not to deny fair notice to Green, his conviction

must be reversed because the court improperly directed the jury to find that

ethylone was a CDS.       That was a jury question.       The DEA temporarily

controlled, and the State similarly controlled, not ethylone, but "[b]utylone, its

optical, positional, and geometric isomers, salts and salts of isomers." Ibid. As

the federal court concluded, "It is for the jury to decide whether, as a matter of

fact, ethylone satisfies all of the generally accepted definitions of a 'positional

isomer' of butylone, on which the district court instructs it." Phifer, 909 F.3d at

386;7 see also United States v. Ross, 719 F.2d 615, 617-18 (2d Cir. 1983)


7
 However, we part company with the Phifer court's determination that the jury
was also properly assigned the task to determine what was the generally

                                                                             A-3676-17
                                       28
(holding that the government bore the burden at trial to prove that a synthetic

compound was chemically equivalent or identical to the form of cocaine

derivative of coca leaves, where the statute then defined the CDS as coca leaves,

their derivatives, and any chemically equivalent compound or preparation). 8

      Likewise, Green's plea to the possession-with-intent-to-distribute count

lacked a sufficient factual basis, because Green did not admit that ethylone was

a positional isomer of butylone. That was an essential element of the offense.

See State v. Campfield, 213 N.J. 218, 236 (2013) (stating "it is essential to elicit




accepted definition of "positional isomer" in the scientific community. 909 F.3d
at 386. The meaning of a statute or regulation is a legal issue for the court, see
Cnty of Bergen Emp. Benefit Plan v. Horizon Blue Cross Blue Shield of N.J.,
412 N.J. Super. 126, 131 (App. Div. 2010), not a jury. If the meaning of
"positional isomer" were subject to multiple meanings, then the statute failed to
provide fair notice. That is why we find more persuasive the view of the
concurring judge that "when the undefined term of art does not have a settled
meaning," one cannot presume that "Congress intended it to have its established
meaning." Phifer, 909 F.3d at 387 (Jordan, J., concurring) (quoting McDermott
Int'l, Inc. v. Wilander, 498 U.S. 337, 342 (1991)). Instead, "[i]f there are a
handful of generally accepted definitions of 'positional isomer' in the scientific
community, there might be an as-applied vagueness problem" because "it would
be difficult to see how a reasonable person could have known in 2015 whether
ethylone was a 'positional isomer' of butylone." Id. at 388.
8
   We recognize the remedy for the erroneous jury instruction would be a new
trial. But the vagueness problem is irremediable. That is why we order outright
reversal of the ethylone-related counts.
                                                                              A-3676-17
                                        29
from the defendant a comprehensive factual basis, addressing each element of a

given offense").

      Therefore, Green's convictions for possessing ethylone, and possessing

ethylone with the intent to distribute it, are reversed.

                                         IV.

      Because we conclude that the ethylone-related convictions cannot stand,

we need not address in detail Green's argument that he is entitled to a new trial

based on the opinion testimony of Leon and Bennett. To the extent the witnesses

inappropriately offered testimony regarding the intent to distribute, the error was

harmless as to the possession-with-intent-to-distribute count, because the jury

failed to reach a verdict. And the opinions had no discernable impact on the

jury's verdict that Green possessed the alprazolam.

                                          V.

      Defendant raises two points that he contends warrant a new trial on the

certain persons counts.      He argues the court failed to determine that he

voluntarily and knowingly stipulated that he committed a predicate offense; and

the trial court failed to orally deliver essential parts of the final jury instruction.

We agree as to the first point; therefore, we need not reach the second.




                                                                                A-3676-17
                                         30
                                         A.

      At the outset of the bifurcated trial of the certain persons charges, the

prosecutor offered a stipulation, without objection from defense counsel, that

"defendant ha[d] previously been convicted of a crime named in the statute,

[N.J.S.A.] 2C:39-7(b)(1), certain persons not to have weapons." The judge then

confirmed in a sidebar, again without objection from defense counsel, that he

should read the stipulation to the jury, which he then did. But the judge did not

question defendant to ascertain if he voluntarily and knowingly agreed to the

stipulation, let alone make a finding in that regard. 9

      On appeal, defendant contends the judge's failure to find, after

questioning, that defendant knowingly and voluntarily entered the stipulation,

was error requiring a new trial. We agree.

      There are three elements of the certain persons offense: a person must

purchase, own, possess, or control a firearm; a person must do so knowingly;

and the person must have been convicted of one of several enumerated predicate

offenses. N.J.S.A. 2C:39-7(b)(1) (including possession and predicate offense


9
  In his final instruction to the jury, the judge explained that the jury should treat
the stipulated fact as undisputed, meaning the parties agreed it was true. But
"[a]s with all evidence, undisputed facts can be accepted or rejected by the jury
in reaching a verdict." Model Jury Charges (Criminal), "Stipulations" (approved
Feb. 14, 2005).
                                                                               A-3676-17
                                         31
elements); N.J.S.A. 2C:2-2(c)(3) (absent a clear legislative intent to create a

strict liability crime, applying a knowing state of mind to a crime if the statute

omits a culpability requirement). To shield a defendant from the prejudice

caused by disclosing "the name and nature" of the predicate offense, a defendant

may choose to stipulate that he or she was convicted of a crime that the statute

identifies.   State v. Bailey, 231 N.J. 474, 488 (2018).       "Provided that the

stipulation is a knowing and voluntary waiver of rights, placed on the record in

defendant's presence, the prosecution is limited to announcing to the jury that

the defendant has committed an offense that satisfies the statutory predicate -

offense element." Ibid. (emphasis added). 10

      Our Evidence Rules provide that facts may be established by stipulation.

N.J.R.E. 101(a)(5). Procedurally, a "court may accept a written stipulation of

facts . . . that the defendant admits to be true, provided the stipulation is signed

by the defendant, defense counsel and the prosecutor."           R. 3:9-2.11     If a



10
    Thus, the right to stipulate to an element of the certain persons offense
overrides "the general principle that 'the prosecution is entitled to prove its case
free from any defendant's option to stipulate the evidence away.'" Bailey, 231
N.J. at 485 (quoting Old Chief v. United States, 519 U.S. 172, 189 (1997)).
11
    We cannot confirm if the stipulation complied with the Rule because it was
not included in the record. The State explained in its brief that it had been unable
to locate it.
                                                                               A-3676-17
                                        32
defendant's stipulations constitute, "effectively," a guilty plea, then the trial

court must inquire of the defendant as it would if taking a guilty plea. State ex

rel. T.M., 166 N.J. 319, 335-37 (2001). That is, the court must assure "that there

is a factual basis for the plea and that the plea is made voluntarily, not as a result

of any threats or of any promises or inducements not disclosed on the record,

and with an understanding of the nature of the charge and the consequences of

the plea." R. 3:9-2; see also T.M., 166 N.J. at 335-36. When the court fails to

do so, the conviction must be set aside. See T.M., 166 N.J. at 337 (reversing

denial of motion to set aside plea in juvenile delinquency case). For purposes

of our discussion, we may assume that if a defendant's stipulation does not

amount to a guilty plea – for example, if a defendant stipulates only to some

elements of an offense, leaving others for trial – then the court need not question

the defendant as broadly as it would if taking a guilty plea.

      Nonetheless, some inquiry is required. The Supreme Court has directed

that a defendant charged with a certain persons offense who stipulates to a

predicate offense must do so knowingly and voluntarily. Bailey, 231 N.J. at

488. As we have stated in other contexts, "a stipulation must be definite and

certain in its terms[,] and the consent of the parties to be bound by it must be

clearly established." N.J. Div. of Youth & Fam. Servs. v. J.Y., 352 N.J. Super.


                                                                                A-3676-17
                                         33
245, 265 (App. Div. 2002); see also Schere v. Twp. of Freehold, 150 N.J. Super.

404, 407 (App. Div. 1977). Also, "[t]his determination must be made by the

judge on the record before a party can be deemed bound by the stipulation."

J.Y., 352 N.J. Super. at 266; see also Schere, 150 N.J. Super. at 407-08.

      Here, the court failed to determine, on the record, that defendant

understood the stipulation, and that he voluntarily agreed to it . Consistent with

J.Y., we shall not infer, as the State proposes, that defendant knowingly and

voluntarily consented to the stipulation simply because he did not object on the

record.

      We also reject the State's argument that defendant — as opposed to his

attorney — invited the court's error by remaining silent. There are four flaws

with the State's argument.

      First, the State presumes the defendant acted voluntarily and knowingly

when he failed to object; but whether defendant acted voluntarily and knowingly

is in issue.

      Second, neither defendant nor his trial counsel urged, induced, or invited

the court to dispense with determining if defendant's stipulation was voluntary

and knowing. See Brett v. Great Am. Recreation, Inc., 144 N.J. 479, 503 (1996)

(stating the invited error doctrine bars a litigant from arguing an error on appeal


                                                                             A-3676-17
                                       34
"when that party urged the lower court to adopt the proposition now alleged to

be error"). The subject never came up.

      Third, defendant's silence falls short of "the sort of gamesmanship-driven

scenario to which the invited error doctrine is traditionally applied." Bailey,

231 N.J. at 490 (declining to apply the invited error doctrine to bar an argument

that the State failed to prove the predicate-offense element of the certain persons

offense).

      Fourth and finally, applying the invited error doctrine here would

undermine public policy. The same "policy considerations which dictate that no

man [or woman] be deprived of his [or her] life or liberty except upon conviction

after a fair trial or after the entry of a plea of guilty . . . under circumstances

which evidence that it was made truthfully, voluntarily and understandingly,"

State v. Deutsch, 34 N.J. 190, 198 (1961), require that no stipulation admitting

an element of an offense should be accepted unless made knowingly and

voluntarily.

      We need not view the court's oversight as a structural error, as defendant

suggests, in order to conclude that reversal is warranted. Absent a determination

that defendant voluntarily and knowingly agreed to the stipulation, the court

erred in admitting the stipulation into evidence. But the stipulation was the only


                                                                             A-3676-17
                                       35
evidence presented to the jury on the predicate-offense element of the certain

persons offense. Therefore, the court's error was harmful and warrants reversal

of the certain persons conviction and a new trial.12

                                         B.

      With the consent of the prosecutor and defense counsel, the trial judge

omitted from his final charge to the jury in the certain persons trial the model

instructions on the presumption of innocence, the burden of proof, reasonable

doubt, the function of the court, the function of the jury, the requirement of a

unanimous verdict, and the credibility of witnesses. Instead, to save time, the

court simply headlined those topics, provided the jury with written instructions,

and referred the jury to the instructions on those topics given the day before, at

the close of the bifurcated trial on the drug-related offenses. Defendant now

claims the court's omissions constitute plain error.




12
   Because it was a trial error to admit the stipulation without first finding it was
voluntary and knowing, we reject the State's contention that Green must await a
post-conviction relief (PCR) petition to address the issue. Indeed, because the
issue is appropriate for review on direct appeal, it is inappropriate for review on
a PCR petition. See R. 3:22-3 (stating a PCR "is not . . . a substitute for appeal
from conviction"); R. 3:22-4(a) (stating "[a]ny ground for relief not raised in the
proceedings resulting in the conviction . . . is barred from assertion in a [PCR]
proceeding").
                                                                               A-3676-17
                                        36
      No doubt, reciting the instructions would have been preferable, in keeping

with the notion that the certain persons trial is a new trial. See State v. Ragland,

105 N.J. 189, 195 (1986) (stating that the bifurcated certain persons trial is

considered a "'new' trial" and jurors must consider the evidence anew). But

because we reverse defendant's certain persons conviction based on the

admission of the stipulation, we need not determine whether truncating the final

jury charge constituted plain error.

                                        VI.

      In sum, we affirm the conviction of the alprazolam count; reverse

defendant's convictions on the ethylone-related counts and the certain persons

offenses; and remand for a new trial on the certain persons offenses.

      Affirmed in part; reversed and remanded in part.          We do not retain

jurisdiction.




                                                                              A-3676-17
                                        37